Citation Nr: 0204179	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  99-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1963 
to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision that 
awarded a 40 percent rating for service-connected low back 
disability, and from a December 1998 rating decision by the 
RO that confirmed the 40 percent rating.  

The Board notes that the December 1998 rating decision also 
addressed the issue of entitlement to a total rating based on 
individual unemployability (TDIU).  In February 1999, the RO 
received the veteran's notice of disagreement as to his 
rating for his low back disability.  The veteran did not 
express disagreement with the RO's decision regarding TDIU.  
See 38 C.F.R. § 20.302(a) (2001).  A statement of the case 
(SOC) was thereafter issued on the issue of the veteran's 
increased rating claim; a SOC was not issued regarding TDIU.  
In October 2001, a supplemental statement of the case (SSOC) 
was issued that addressed TDIU; however, a substantive appeal 
was not thereafter filed.  38 C.F.R. § 20.302(c) (2001).  As 
such, the Board finds that the issue of entitlement to TDIU 
is not on appeal.  See 38 C.F.R. § 20.200 (2001).  

The Board also notes that, in October 2000, the veteran 
withdrew an earlier request for a hearing before the Board.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by chronic pain with osteoarthritic changes and 
moderate functional limitation.  



CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5293, 
5295) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2001), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
absence of part, or all, of the necessary bones, joints, and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2001).

When the record reflects that the veteran has multiple 
problems because of his service-connected disability, 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

The veteran's service-connected low back disability has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5293-5295) (2001).  The Board notes that the 
maximum schedular award is 40 percent under 38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2001), or 38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2001), which deal with limitation of 
motion and lumbosacral strain, respectively.  Hence, no 
greater benefit can flow to the veteran under either.  This 
is so because Diagnostic Codes 5292 and 5295 each address, at 
least in part, limitation of motion, see VAOPGCPREC 36-97 
(1997), which means that ratings under both are not 
assignable.  38 C.F.R. § 4.14 (2001) (when a single 
manifestation is ratable under several sets of criteria, 
separate ratings are not assignable).

Given the 40 percent disability rating currently assigned for 
the veteran's service-connected low back disability, the 
veteran will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has a vertebra 
fracture that results in cord involvement, that requires him 
to be bedridden, or that requires long leg braces (100 
percent), or a fracture of a vertebra without cord 
involvement, or that results in abnormal mobility requiring a 
neck brace (60 percent).  38 C.F.R. § 4.71a (Diagnostic Code 
5285) (2001).  Higher ratings are also assignable for certain 
levels of ankylosis of the spine.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5286, 5289) (2001).  Additionally, under 
Diagnostic Code 5293, a 60 percent rating is assignable for 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2001).  (The 60 percent rating is the 
maximum evaluation allowable under Diagnostic Code 5293.  
Id.)  

In the veteran's case, the RO received Social Security 
Administration records in January 1998.  The records include 
VA medical records dated from 1985 through 1991, which 
indicate that the veteran sought treatment for his low back 
pain during that time.  Paraspinous spasms were noted in 
April 1990, and degenerative changes were found in May 1990.  
An undated neurosurgery examination report noted left S1 
radiculopathy.

More recent medical evidence includes a VA examination report 
dated in February 1998.  The veteran reported that he took 
Valium two times per week as needed for muscle spasms in his 
back.  He also stated that he had pain at a level of 5 out of 
10 to 8 out of 10.  The veteran reported that he had 
constant, aching, burning pain twenty-four hours a day, with 
a sharp, burning pain at night.  He stated that his pain 
increased with ambulation of 100 feet, and also increased at 
the end of day.  He reported fatigue and stiffness when he 
bent his lower back.  He stated that he had severe backaches 
that lasted from one day to one week, one to two times per 
month.  He reported no bowel or bladder dysfunction.  
Alleviating factors were bed-rest, muscle stretches, 
medication, and "allowing time to take its course."  The 
veteran reported that when he had flare-ups, he was immobile 
due to severe pain.  The veteran maintained his ability to 
use the bathroom, and he used a walker during an 
exacerbation.  The veteran reported that he was released from 
work due to back pain in 1990.  He stated that he was able to 
do light domestic chores, such as laundry, sweeping, and 
vacuuming, but had difficulty performing work that involved 
bending because of pain.  The veteran reported that he could 
ambulate short distances, twice per day.  He stated that he 
could not do yard work due to pain.  

Upon examination, it was noted that the veteran could sit for 
ten to fifteen minutes before becoming very restless and 
needing to change positions.  Lateral bending to the right 
was performed to 10 degrees, and 12 degrees to the left.  
Flexion was performed to 38 degrees, hyperextension to 12 
degrees, rotation to the right to 15 degrees, and rotation to 
the left to 15 degrees.  Objective evidence of pain included 
muscle tenderness at the transverse lumbar area.  There were 
no isolated spasms, and muscles were symmetrical.  There were 
no postural abnormalities or fixed deformities.  Deep tendon 
reflexes were negative on the right, and 2 plus on the left.  
Heel-toe tandem walk was done effectively.  The veteran had 
transverse lower back pain with positive leg raises on the 
right.  He had an even gait, and no foot weakness on either 
side.  Radiology reports showed mild to moderate osteo-
arthritic changes of the lumbar spine.  There was a small 
Schmorl's node identified at the inferior articular surface 
of the first, second, and third lumbar vertebrae.  There was 
also a Schmorl's node at the superior articular surface of 
the second lumbar vertebra.  The intervertebral disc spaces 
were well maintained.  The veteran was diagnosed with 
degenerative osteoarthritis.  The examiner also opined that 
there was moderate functional limitation and chronic constant 
pain secondary to degenerative lumbar spine osteoarthritis 
and disc disease.   

In a document accompanying an October 2000 VA Form 646, it 
was noted that the veteran had reported that his condition 
had progressed to the point where he had difficulty 
performing simple chores around the house.  It was reported 
that he had been ordered by his physician not to attempt to 
pick up or move anything weighing over 10 pounds.

According to a VA radiology report dated in January 2001, the 
veteran had a mild compression fracture at L1, the exact age 
uncertain.  The veteran also had moderate degenerative 
changes and moderate scoliosis.

At a January 2001 VA examination, the veteran reported that 
he had had back pain since he was hit by an automobile in 
1966.  He stated that his symptoms were worsening, and that 
he had pain in his thighs.  The veteran also complained of 
intermittent numbness of his legs.  The veteran stated that 
his legs and feet fell asleep a few minutes every day.  The 
veteran stated that he had had constant back pain, and that 
he had had numbness and tingling in his hands.  

Upon spinal percussion, the veteran had tenderness in the 
lumbar region.  The veteran also complained of lower back 
pain on straight leg raising at around 40 degrees 
bilaterally.  Upon motor examination, the examiner found no 
upper extremity drift.  The veteran's strength was 5/5 in 
both the upper and lower extremities, and was symmetrical 
bilaterally.  Upon sensory examination, the veteran had 
decreased sensation in the S1 distribution on the right.  The 
veteran's gait was normal.  He was able to walk on his 
tiptoes and heels, although he complained of back pain.  He 
refused to bend down because he stated that he would start to 
have pain.  It was noted that nerve conduction studies of the 
veteran's right upper and lower extremities had revealed no 
evidence of lumbar radiculopathy.  The veteran was diagnosed 
with chronic lumbosacral strain.  The examiner noted that 
there was no clinical or electrophysiological evidence of 
lumbar radiculopathy.  Electromyographic (EMG) studies did 
not show any evidence of peripheral neuropathy.  

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected low back 
disability is best characterized by the criteria for a 40 
percent rating.  As stated earlier, the veteran is already 
receiving the maximum schedular rating under Diagnostic Code 
5295; however, no basis exists for a higher schedular rating 
under another Diagnostic Code.  The evidence of record does 
not show that the veteran has a service-connected fracture of 
any low back vertebra.  Even if the L1 fracture was service 
connected, there is no indication that he has a deformity or 
otherwise meets the criteria for a higher rating under 
Diagnostic Code 5285.  Moreover, the evidence of record does 
not show that the veteran has ankylosis of the spine at an 
unfavorable angle.  Diagnostic Code 5289.  

Additionally, none of the medical opinions of record in any 
way suggests that the veteran's disability could be 
characterized as "pronounced," and it appears clear from 
the record that any neurologic symptoms he may have are 
intermittent or occasional, not "persistent."  Indeed, the 
most recent examination indicates that there is no clinical 
or electrophysiological evidence of radiculopathy.  In 
addition, although the medical evidence indicates that the 
veteran had paraspinous spasms in the past, there is no 
indication that he currently has spasms.  Although the 
veteran stated that he took Valium for muscle spasms in his 
back, in February 1998 the VA examiner found no isolated 
spasms.  Moreover, absent ankle reflexes were not identified 
at the recent VA examinations.  

The Board notes that the veteran's complaints and 
manifestations have remained relatively stable over the past 
several years.  As such, the Board finds no basis for the 
award of a higher disability rating.  Instead, the Board 
finds that the evidence is best characterized as showing a 
disability picture that is manifested by pain with moderate 
functional limitation and mild to moderate osteoarthritic 
changes.  As such, the Board finds that the veteran's 
disability picture most closely approximates a 40 percent 
disability rating under Diagnostic Code 5293 or Diagnostic 
Code 5295.

In concluding that the veteran is not entitled to a higher 
disability evaluation, the Board has considered the veteran's 
low back pain, and functional losses caused thereby.  The 
Board notes that the veteran's low back disability is 
symptomatic, and he reports experiencing both pain and 
tenderness.  However, a 40 percent disability rating, whether 
considered under Diagnostic Code 5293 or Diagnostic Code 
5295, specifically contemplates pain.  Although his pain has 
been described as constant, the February 1998 examiner 
detailed the veteran's functional losses, including those 
caused by pain, and concluded that his functional limitation 
was "moderate," which characterization strongly suggests 
that his disability does not result in functional losses that 
equate to "pronounced" intervertebral disc syndrome under 
Diagnostic Code 5293.  Thus, for the reasons set out above, 
and because the criteria for a 40 percent rating specifically 
contemplate the veteran's losses, a higher rating is not 
warranted.  In other words, there is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the current 40 percent disability rating.  

Although it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion and disc syndrome, or pain 
and limitation of motion, it should be pointed out that each 
of the potentially applicable sets of criteria overlap as to 
the manifestations to be evaluated.  For example, limitation 
of motion and functional loss due to pain are to be 
considered under each Diagnostic Code.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  Therefore, as no separately ratable 
manifestation is shown, assignment of separate ratings for 
the various manifestations of the veteran's low back 
disability is precluded by the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).  Consequently, the preponderance of 
the evidence is against the claim; the benefit-of-the-doubt 
doctrine is not applicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the veteran has described his low back as being so 
bad that he cannot work, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that his disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  38 C.F.R. § 3.321.  It 
is undisputed that the symptoms he experiences have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the SOC and SSOC, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  
Additionally, the record does not suggest that further 
evidentiary development was required of the RO.  
Consequently, inasmuch as VA has fulfilled its duties to 
notify and assist in this case, further action under the new 
law would serve no useful purpose except to delay the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

Entitlement to an increased rating for service-connected low 
back disability is denied.



		
	MARK F. HASLEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

